Citation Nr: 1539656	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-00 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service connected diabetes, ishemic heart disease, bilateral lower extremity peripheral and neuropathy, and/or erectile dysfunction.

2.  Entitlement to an increased rating for ischemic heart disease, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Margaret Costello, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, the Veteran presented sworn testimony during a Decision Review Officer (DRO) hearing in Detroit, Michigan.  A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran had earlier filed a claim for service connection for hyperlipidemia; however, in his December 2012 substantive appeal (Form 9) he restricted his appeal to service connection for hypertension.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for service connection for hypertension, to include as secondary to service connected diabetes, ishemic heart disease, bilateral lower extremity peripheral and neuropathy, and/or erectile dysfunction; and entitlement to an rating in excess of 10 percent for ischemic heart disease.

The May 2014 hypertension examination provided to the Veteran was inadequate.  The VA examiner lists off negative conclusion without any rationale.  Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) (a medical opinion must support its conclusions with analysis).  Thus, the Board finds that a new VA examination is warranted.
In a rating decision dispatched on June 12, 2014, the AOJ denied provided a temporary 100 percent rating for the Veteran's ishemic heart disease and then resumed his 10 percent rating.  In June 11, 2015, the Veteran filed what the Board has determined was a timely Notice of Disagreement (NOD) to this decision.  The Veteran contends that he is entitled to a 30 percent rating.  To date, the Veteran has not been issued a Statement of the Case (SOC) for these claims.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the Veteran appears to have continued to have medical care at the VA treatment center.  The claims file contains VA treatment records up until December 2012.  The Board finds as the claim is being remanded that the VA treatment records from the Detroit VAMC and affiliated outpatient clinics should be update accordingly.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records from December 2012 to the present from the Detroit VAMC in all affiliated clinics and outpatient facilities should be obtained.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After completing the above, schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to determine the etiology of the Veteran's hypertension.

The examiner(s) should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of hypertension and any continuity of symptoms since that time.  

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater), that any hypertension was incurred or aggravated by his active duty OR whether it is at least as likely as not caused by or aggravated by his diabetes, ishemic heart disease, bilateral lower extremity peripheral and neuropathy, and/or erectile dysfunction.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

3.  Provide the Veteran with a Statement of the Case (SOC) for his claim for entitlement to a rating greater than 10 percent for ischemic heart disease.

4.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for a hypertension to include as secondary to service connected diabetes, ishemic heart disease, bilateral lower extremity peripheral and neuropathy, and/or erectile dysfunction.  If the benefit sought on appeal is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



